Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 27, 2008 Item 3 News Release The news release dated October 27, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it will issue a news release with its Third Quarter 2008 financial results before the market opening on Wednesday, November 5, 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 27, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 28th day of October, 2008 October 27, 2008 News Release 08-18 THIRD QUARTER 2 Vancouver, B.C. –Silver Standard Resources Inc. announces that it will issue a news release with its Third Quarter 2008 financial results before the market openingon Wednesday, November 5, 2008. A conference call with management to review Third Quarter 2008 financial results and project activities is scheduled on Wednesday, November
